  Case 17-05106         Doc 45     Filed 01/16/19 Entered 01/16/19 11:24:58              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-05106
         TYWANNA WALKER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/22/2017.

         2) The plan was confirmed on 04/19/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/01/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/03/2019.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-05106       Doc 45       Filed 01/16/19 Entered 01/16/19 11:24:58                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $6,980.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $6,980.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $319.40
    Other                                                                  $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,691.16

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN PROFIT RECOVERY        Unsecured         479.00           NA              NA            0.00        0.00
AMERICASH LOANS LLC             Unsecured         120.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA            Unsecured         524.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA            Unsecured           0.00           NA              NA            0.00        0.00
CAPITAL ONE NA                  Unsecured         363.00        363.02          363.02           0.00        0.00
CCI                             Unsecured     10,757.00            NA              NA            0.00        0.00
CREDIT ONE BANK                 Unsecured         598.00           NA              NA            0.00        0.00
DEBT RECOVERY SOLUTION          Unsecured         483.00           NA              NA            0.00        0.00
FIRST PREMIER BANK              Unsecured         473.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE        Priority            0.00      2,271.00        2,271.00        444.27         0.00
INTERNAL REVENUE SERVICE        Unsecured           0.00          0.00            0.00           0.00        0.00
ISPEEDYLOANS                    Unsecured         400.00           NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         983.00           NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      1,000.00         983.51          983.51           0.00        0.00
Kohls/Capital One               Unsecured         319.00           NA              NA            0.00        0.00
LEND UP                         Unsecured         275.00           NA              NA            0.00        0.00
Macys credit                    Unsecured         275.00           NA              NA            0.00        0.00
MERRICK BANK                    Unsecured         709.00           NA              NA            0.00        0.00
MIDAMERICA/MILESTONE/G          Unsecured         362.00           NA              NA            0.00        0.00
National Credit System          Unsecured      6,174.00            NA              NA            0.00        0.00
QUANTUM3 GROUP LLC              Unsecured            NA         827.59          827.59           0.00        0.00
QUANTUM3 GROUP LLC              Unsecured            NA       1,410.67        1,410.67           0.00        0.00
RISE CREDIT                     Unsecured      4,142.00            NA              NA            0.00        0.00
SURGE MASTERCARD                Unsecured         700.00           NA              NA            0.00        0.00
TOYOTA MOTOR CREDIT             Unsecured      6,101.00            NA           577.67           0.00        0.00
TOYOTA MOTOR CREDIT             Secured        8,550.00     15,228.67        14,651.00        597.77    1,246.80
WILLIAMS & RIVERA LITI          Unsecured      9,508.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-05106         Doc 45      Filed 01/16/19 Entered 01/16/19 11:24:58                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $14,651.00            $597.77         $1,246.80
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $14,651.00            $597.77         $1,246.80

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,271.00            $444.27              $0.00
 TOTAL PRIORITY:                                          $2,271.00            $444.27              $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,162.46                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,691.16
         Disbursements to Creditors                             $2,288.84

TOTAL DISBURSEMENTS :                                                                        $6,980.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
